Case 1:17-cv-02897-TWP-MPB Document 123 Filed 05/08/20 Page 1 of 2 PageID #: 2177




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  INDIANA STATE CONFERENCE OF THE                 )
  NATIONAL ASSOCIATION FOR THE                    )
  ADVANCEMENT OF COLORED PEOPLE                   )
  (NAACP),                                        )
  LEAGUE OF WOMEN VOTERS OF INDIANA,              )
                                                  )
                               Plaintiffs,        )
                                                  )
                            v.                    )           No. 1:17-cv-02897-TWP-MPB
                                                  )
  CONNIE LAWSON in her official capacity as       )
  Secretary of State for the State of Indiana,    )
  J. BRADLEY KING in his official capacity as Co- )
  Director, Indiana Election Division,            )
  ANGELA NUSSMEYER in her official capacity )
  as Co-Director of Indiana Election Commission,  )
                                                  )
                               Defendants.        )

                                     SCHEDULING ORDER

         The stay in this matter is now lifted. A final pretrial conference is set on August 19, 2020

  at 2:00 p.m. in Room 330, and bench trial set to commence on September 14, 2020 at 9:00 a.m. in

  Courtroom 344, Birch Bayh Federal Building and United States Courthouse, 46 East Ohio Street,

  Indianapolis, Indiana. The final pretrial conference is for attorneys only. At the final pretrial

  conference, Counsel shall be prepared to discuss the status of the action, including all matters

  requiring completion prior to trial. Counsel shall review the Court’s Courtroom Procedures and

  Trial Practice.



         IT IS SO ORDERED.

         Date:      5/8/2020
Case 1:17-cv-02897-TWP-MPB Document 123 Filed 05/08/20 Page 2 of 2 PageID #: 2178




  Distribution:


  Jefferson S. Garn                        Aleksandrina Penkova Pratt
  INDIANA ATTORNEY GENERAL                 INDIANA ATTORNEY GENERAL
  Jefferson.Garn@atg.in.gov                aleksandrina.pratt@atg.in.gov

  Trent A. McCain                          Sascha N. Rand
  MCCAIN LAW OFFICES, P.C.                 QUINN EMANUEL URQUHART &
  Trent@McCain.Law                         SULLIVAN LLP
                                           sascharand@quinnemanuel.com
  Rebecca L. McClain
  INDIANA ATTORNEY GENERAL                 Eliza Max Sweren-Becker
  rebecca.mcclain@atg.in.gov               BRENNAN CENTER FOR JUSTICE
                                           eliza.sweren-becker@nyu.edu
  Ellison Sylvina Ward Merkel
  QUINN EMANUEL URQUHART &                 Ellyde R. Thompson
  SULLIVAN LLP                             QUINN EMANUEL URQUHART &
  ellisonmerkel@quinnemanuel.com           SULLIVAN LLP
                                           ellydethompson@quinnemanuel.com
  Diana Lynn Moers
  INDIANA ATTORNEY GENERAL                 Kelly Suzanne Thompson
  diana.moers@atg.in.gov                   INDIANA ATTORNEY GENERAL
                                           kelly.thompson@atg.in.gov
  Myrna Perez
  BRENNAN CENTER FOR JUSTICE               Alexandre J. Tschumi
  perezm@brennan.law.nyu.edu               QUINN EMANUEL URQUHART &
                                           SULLIVAN LLP
                                           alexandretschumi@quinnemanuel.com
